Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T164) Offering Period: October 10, 2012  October 18, 2012 24 Month Digital Barrier Notes Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile  24 Month Digital Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index.  If the Final Level of each Underlying is greater than its Knock-In Level, the investor will be entitled to receive an amount equal to their principal plus the Fixed Payment Percentage at maturity.  If the Final Level of either Underlying is less than or equal to its Knock-In Level, the investor will receive an amount that is less than their principal amount and may lose their entire investment.  Any payment on the securities is subject to the credit risk of the Issuer. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be October 19, 2012 Settlement Date: Expected to be October 26, 2012 Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Fixed Payment Percentage: Expected to be between [14.00-15.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, If a Knock-In Event does not occur, then the Underlying Return for such Underlying will equal the Fixed Payment Percentage. If a Knock-In Event occurs, then the Underlying Return for such Underlying will equal (Final Level – Initial Level) / Initial Level. Knock-In Level: Expected to be approximately 70% of the Initial Level. Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is less than or equal to its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: October 20, 2014 Maturity Date: October 27, 2014 CUSIP: 22546TD81 Benefits  Offers a Fixed Payment Percentage at maturity if Final Level of each Underlying is greater than its Knock-In Level.  Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Change Underlying Return of Redemption Amount in the Lowest the Lowest per $1,000 Principal Performing Performing Amount of Securities Underlying Underlying (1) 40% 14.50% $1,145.00 30% 14.50% $1,145.00 20% 14.50% $1,145.00 10% 14.50% $1,145.00 0% 14.50% $1,145.00 -10% 14.50% $1,145.00 -20% 14.50% $1,145.00 -30% -30% $700 -40% -40% $600 -50% -50% $500 -60% -60% $400 Assumes a Fixed Payment Percentage of 14.50% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks  Investment may result in a loss of up to 100% of principal.  The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse.  The securities do not pay interest.  The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event.  Redemption Amount will be less than the principal amount if a Knock-In Event occurs and in such case, the return will be based on the percentage change in the Lowest Performing Underlying.  The appreciation potential of the securities will be limited by the Fixed Payment Percentage, which is expected to be between [14.00-15.00]% (to be determined on the Trade Date). (See Additional Risk Considerations on the next page) Product Summary Horizon (years) 24 Month Principal Repayment Principal at Risk Investment Objective Income Market Outlook Neutral FINANCIAL PRODUCTS FACT SHEET Offering Period: October 10, 2012  October 18, 2012 24 Month Digital Barrier Notes Linked to the S&P 500 ® Index and the Russell 2000 ® Index Additional Risk Considerations  Prior to maturity, costs such as concessions and hedging may affect the value of the securities.  Liquidity  The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuers credit ratings, may be a contributing factor.  Potential Conflicts  We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (CSSU), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer.  As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlying. The risks set forth in the section entitled Product Risks on the preceding page and this section Additional Risk Considerations are only intended as summaries of some of the risks relating to an investment in the securities. Prior to investing in the securities, you should, in particular, review the Product Risks and Additional Risk Considerations sections herein, the Selected Risk Considerations section in the pricing supplement, and the Risk Factors section of the product supplement, which set forth risks related to an investment in the securities. Disclaimer IRS Circular 230 Disclosure: Credit Suisse and its affiliates do not provide tax advice. Accordingly, any discussion of U.S. tax matters contained herein (including any attachments) is not intended or written to be used and cannot be used, in connection with the promotion, marketing or recommendation by anyone unaffiliated with Credit Suisse of any of the matters address herein or for the purpose of avoiding U.S. tax-related penalties. Investment suitability must be determined individually for each investor, and the financial instruments described herein may not be suitable for all investors. The products described herein should generally be held to maturity as early sales could result in lower than anticipated returns. This information is not intended to provide and should not be relied upon as providing accounting, legal, regulatory or tax advice. Investors should consult with their own advisors as to these matters. This material is not a product of Credit Suisse Research Departments. Financial Products may involve a high degree of risk, and may be appropriate investments only for sophisticated investors who are capable of understanding and assuming the risks involved. Credit Suisse and its affiliates may have positions (long or short), effect transactions or make markets in securities or financial instruments mentioned herein (or options with respect thereto), or provide advice or loans to, or participate in the underwriting or restructuring of the obligations, issuers of the stocks comprising the applicable index, indices or fund mentioned herein. Credit Suisse is a member of FINRA, NYSE and SIPC. Clients should contact their salespersons at, and execute transactions through, a Credit Suisse entity qualified in their home jurisdiction unless governing law permits otherwise. You may revoke your offer to purchase the securities at any time prior to the time at which we accept such offer on the date the securities are priced. We reserve the right to change the terms of, or reject any offer to purchase the securities prior to their issuance. In the event of any changes to the terms of the securities, we will notify you and you will be asked to accept such changes in connection with your purchase.
